Case: 15-20178      Document: 00513247590         Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                         October 27, 2015
                                    No. 15-20178
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk


SHIVAM P. PATEL,

                                                 Plaintiff – Appellant,
v.

UNITED AIRLINES,

                                                 Defendant - Appellee




                   Appeal from the United States District court
                       for the Southern District of Texas
                           U.S.D.C. No. 4:15-cv-00028


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Shivam P. Patel, proceeding in forma pauperis, filed this lawsuit against
United Airlines alleging that United retaliated against him for filing a
discrimination claim by enforcing a rule requiring a six-month wait before
reapplying for a lateral position. The district court, implicitly exercising its
authority under 28 U.S.C. § 1915(e)(2)(B), dismissed the case sua sponte
following an oral hearing. See Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20178     Document: 00513247590      Page: 2   Date Filed: 10/27/2015



                                  No. 15-20178
2002) (applying § 1915(e) to a non-prisoner); Salgado-Toribio v. Holder, 713
F.3d 1267, 1270 (10th Cir. 2013) (‘we apply section 1915(e)’s . . . standard to
both prisoner and non-prisoner litigation”). We have carefully considered the
pertinent portions of the district court’s record and opinion in light of the
parties’ briefs. We conclude that, even if we accept Patel’s version of the facts,
the complaint was properly dismissed under § 1915(e)(2)(B)(ii). See Davis v.
Fort Bend County, 765 F.3d 480, 489-90 (5th Cir. 2014) (setting forth elements
of a retaliation claim), cert. denied, 135 S. Ct. 2804 (2015).
      Accordingly, we AFFIRM the judgment of the district court. We DENY
Patel’s motions to strike and for remand.




                                        2